Citation Nr: 0807573	
Decision Date: 03/05/08    Archive Date: 03/12/08

DOCKET NO.  06- 14 021A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of service connection for an innocently 
acquired psychiatric disorder manifested by bipolar disorder 
due to claimed in-service sexual trauma.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and [redacted]


ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1983 to April 
1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision issued 
by the RO.

The veteran testified before the undersigned Veterans Law 
Judge (VLJ) in a hearing at the RO in January 2008.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

Unfortunately, the claims file reflects that a remand of the 
claim is warranted, even though such will, regrettably, 
further delay a final decision on the claim on appeal.

Service connection for claimed bipolar disorder was denied in 
October 1999.  The veteran did not appeal that decision.  The 
Board therefore finds that the October 1999 decision is final 
under 38 U.S.C.A. § 7105.  Under 38 U.S.C.A. § 5108, in order 
to successfully reopen a previously and finally disallowed 
claim, the law requires the presentation of new and material 
evidence with respect to that claim.  

In the February 2006 VCAA letter, the RO informed the veteran 
of the evidence necessary to substantiate her claim for 
service connection for the claimed bipolar disorder.   
However, the RO failed to provide the veteran with 
notification of the evidence and information that is 
necessary to reopen a claim and what is necessary to 
establish entitlement to the underlying claim for the benefit 
sought.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).   

In this case, because the veteran's claim was received prior 
to August 29, 2001, she must be notified that "new and 
material evidence" means evidence not previously submitted 
to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).

Finally, the Board notes that VA regulations provide that VA 
will make as many requests as are necessary to obtain 
relevant records from a Federal department or agency, such as 
the VA medical facility.  See 38 C.F.R. § 3.159(c)(2).  In 
January 2008, the veteran indicated that she received 
treatment from the VA medical facility in Orlando and St. 
Petersburg in sometime in 1991.  To the extent that 
outstanding records from these facilities exist, the RO must 
request these records and associate such records with the 
claims file. 

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the 
veteran explaining, in terms of 
38 U.S.C.A. §§ 5103 and 5103A (West 2002 
& Supp. 2007), the need for additional 
evidence regarding her claim.  

The letter must inform the veteran about 
the information and evidence that is 
necessary to substantiate the claim, 
notify her of the type of evidence that 
VA will seek to provide, inform her of 
the type of evidence that she is expected 
to provide, and request that she provide 
any and all relevant evidence currently 
in her possession.  

The veteran should also be informed of 
the bases upon which her prior claim was 
denied and notified of the evidence and 
information that is necessary to reopen 
her claim (i.e., what constitutes new and 
material evidence under 38 C.F.R. § 
3.156(a)).  See Kent v. Nicholson, 20 
Vet. App. 1 (2006).

2.  The RO should also take appropriate 
steps to contact the veteran in order to 
have her provide information referable to 
all treatment received for the claimed 
bipolar disorder since service.  Based on 
the response, the RO should undertake all 
indicated action to obtain copies of all 
clinical records from any previously un-
identified treatment source, to 
specifically include the VA medical 
facilities in Orlando and St. Petersburg.  
The veteran should also be informed that 
she can submit evidence to support her 
claim.  

3.  After completion of the above 
development, the RO should readjudicate 
the issue of whether new and material 
evidence has been submitted to reopen a 
claim of service connection for an 
innocently acquired psychiatric disorder 
manifested by bipolar disorder.  If the 
determination remains adverse to the 
veteran, she and her representative 
should be furnished with a Supplemental 
Statement of the Case and given an 
opportunity to respond thereto.

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



